Citation Nr: 0324243	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-08 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for the residuals of 
tubal ligation.

6.  Entitlement to an increased evaluation for 
dextroscoliosis of the lumbosacral spine, currently evaluated 
as 10 percent disabling.

7.  Entitlement to a compensable evaluation for the residuals 
of a stress fracture of the 2nd metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On February 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should determine whether the 
examinations requested by the Board in 
the February 2003 development memorandum 
have been conducted.  If so, the RO 
should obtain the reports of those 
examinations and associate them with the 
claims folder.

2.  In the event that the orthopedic 
examination requested by the Board in the 
February 2003 development memorandum has 
not been conducted, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent, etiology and date of 
approximate onset of any left hip and 
left knee disabilities and the nature and 
extent of severity of his service-
connected dextroscoliosis of the 
lumbosacral spine and residuals of a 
stress fracture of 2nd metatarsal of the 
left foot.  The claims file and a 
separate copy of this memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
tests and studies should be performed. 

Following a comprehensive review of the 
record the examiner must comment as to 
whether any left hip and/or left knee 
disability found on examination, if any, 
is/are at least as likely as not causally 
related to the veteran's active service, 
including a fall of 25 feet from a 
utility ladder on August 20, 1996, as 
opposed to intercurrent post-service 
etiology, or if pre-existing service 
was/were aggravated thereby.  

The examiner must comment on all 
manifestations solely related to service-
connected dextroscoliosis of the 
lumbosacral spine and residuals of a 
stress fracture of 2nd metatarsal of the 
left foot.  The examiner should be 
requested to report the range of motion 
of the lumbosacral spine and 2nd 
metatarsal of the left foot in degrees of 
arc with an explanation as to what is the 
normal range of motion of the lumbosacral 
spine and 2nd metatarsal of the left 
foot.  All findings and diagnoses should 
be reported in detail.  The examiner 
should be requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning her lumbosacral spine and 2nd 
metatarsal of the left foot and offer an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints.  It is 
requested that the examiner also provide 
explicit responses to the following 
questions:

Does the service-connected lumbosacral 
spine and 2nd metatarsal of the left foot 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiner is requested to comment on 
whether pain is visibly manifested on 
movement of the lumbosacral spine and 2nd 
metatarsal of the left foot, and, if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the lumbosacral spine and 
2nd metatarsal of the left foot; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral spine and 2nd metatarsal of 
the left foot; or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral spine 
and 2nd metatarsal of the left foot.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  In the event that the psychiatric 
examination requested by the Board in the 
February 2003 development memorandum has 
not been conducted, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special psychiatric 
examination for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate date of onset of any 
psychiatric disability including of PTSD, 
which may be present.

The claims file and a separate copy of 
this memo must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be performed. 

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making this determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.

The examiner should utilize the 4th 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, and identify all 
existing psychiatric diagnoses.

(b) With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD) 
is causally related to service including 
stressors related to a fall of 25 feet 
from a utility ladder on August 20, 1996?

In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences and whether PTSD is related 
to the stressor(s).

The Board emphasizes that even if the 
psychiatrist does not find a diagnosis of 
PTSD to be warranted, he/she should 
provide an opinion as to whether such 
psychiatric disorder(s) is/are related to 
service or if preexisting service, 
was/were aggravated thereby.

If a diagnosis in addition to PTSD is 
found, the examiner should offer an 
opinion as to whether and how any such 
disorder is causally or etiologically 
related to PTSD.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  In the event that the rheumatology 
examination requested by the Board in the 
February 2003 development memorandum has 
not been conducted, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special rheumatology 
examination by a specialist in 
rheumatology or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of determining 
the nature, extent, etiology and date of 
approximate onset of any fibromyalgia 
process.  The claims file and a separate 
copy of this memo must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be performed. 

Following a comprehensive review of the 
record the examiner must comment as to 
whether any fibromyalgia found on 
examination, if any, is at least as 
likely as not causally related to the 
veteran's active service, as opposed to 
intercurrent post-service etiology, or if 
pre-existing service was/were aggravated 
thereby.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  In the event that the rheumatology 
examination requested by the Board in the 
February 2003 development memorandum has 
not been conducted, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special gynecological 
examination by a specialist in gynecology 
or other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining whether 
the tubal ligation in service resulted in 
chronic residuals or surgical 
complications.  The claims file and a 
separate copy of this memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All indicated 
tests and studies should be performed. 
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.
		
6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





